Citation Nr: 0027126	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  94-37 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for right status 
post distal clavicle resection, currently evaluation as 20 
percent disabling.

2.  Entitlement to an increased evaluation for left status 
post distal clavicle resection, currently evaluation as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from September 1971 to January 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from 
rating determinations in March 1992 and September 1993 by the 
Buffalo, New York Regional Office (RO).  In current status 
the case returns to the Board following the completion of 
development made pursuant to its August 1999 remand.


FINDINGS OF FACT

1.  The veteran's service connected right shoulder disability 
is manifested by range of motion limited to slightly above 
shoulder level; his symptoms include pain on motion and a 
hypersensitive surgical scar.

2.  The veteran's service connected left shoulder disability 
is manifested by range of motion limited to slightly above 
shoulder level; his symptoms include pain on motion and a 
hypersensitive surgical scar.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation to 30 percent, 
and no more, for right status post distal clavicle resection 
(minor) have been satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Codes 5201, 
7804 (1999).

2.  The criteria for an increased evaluation to 40 percent, 
and no more, for left status post distal clavicle resection 
(major) have been satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Codes 5201, 
7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In connection with claims for increase, the veteran was 
examined by the VA in March 1992.  He reported that due to 
continuous pain and limitation of motion he underwent surgery 
of the right shoulder in November 1990.  He was found to have 
an injury associated with a tumor of the proximal right 
humerus, which was completely excised.  The distal third of 
the right clavicle was also excised.  He had made a good 
postoperative recovery but still had difficulty raising his 
right arm at the shoulder level because of pain but movements 
below the shoulder level were less painful than they used to 
be.  Examination of the right shoulder revealed a well-healed 
surgical scar anteriorly.  The right clavicle distal third 
had been amputated, therefore there was no real 
acromioclavicular joint.  There was no local tenderness and 
no inflammatory condition.  The circumference around the 
deltoids was 14 1/2 inches, bilaterally.  All shoulder 
movements were increasingly painful at or above shoulder 
level, however there was full lateral elevation and full 
internal rotation movements of the right shoulder.  However, 
there was a loss of movement on forward elevation and 
external rotation.  External rotation of the right shoulder 
was 0 to 60 degrees, forward elevation was 0 to 165 degrees 
and lateral elevation was 0 to 180 degrees.  Peripherally the 
right upper extremity was normal.  The clinical impression 
was post traumatic and post surgical changes in the right 
shoulder with painful limited motion with degenerative 
changes.  

On VA examination in May 1992 the examiner noted that due to 
increasing pain, loss of motion and progressive degenerative 
changes of the left shoulder the veteran was to undergo 
surgery for excision of the distal third of the left clavicle 
and other reconstructive changes.  

Outpatient treatment records show that a few weeks following 
the surgery the veteran had increasing pain at the medial 
aspect of the incision and "green" drainage.  The clinical 
impression was superficial wound infection, possible deep 
stitch abscess.  Evaluation in early June 1992 showed a very 
small amount of serous drainage intermittently.  The clinical 
impression was status post acromioplasty with superficial 
infection.  Evaluation in mid-June showed there was no 
draining and only a small "eschar" at the edge of the 
sutures.  The wound was otherwise healed.  There was some 
tenderness and minimal swelling but no evidence of redness or 
increase in skin temperature.  The examiner concluded the 
infection had apparently cleared.  These records are also 
significant for a recurrence of right shoulder impingement 
symptoms, with pain on abduction to 90 degrees with internal 
and external rotation.  External rotation strength was 4/5 
and sensation was described as "ok."

Additional VA outpatient treatment records dated in September 
and December 1992 show that the left shoulder wound was well 
healed with some swelling.  The veteran had painful range of 
motion, with full internal rotation and external rotation to 
30 degrees.  There was a slight decrease in flexion and 
extension.  Abduction was from 70 to 75 degrees and there was 
a decrease in motor strength.  There was no sign of 
infection.  

At a RO hearing in December 1992 the veteran testified that 
he could not raise his right arm above his head and that he 
had no strength in that arm.  He testified that he had been 
unable to do his job operating a printing press and had been 
favoring the right arm and putting additional stress on the 
left arm.  The veteran testified that he had recently 
undergone surgery for the left shoulder.  

Outpatient treatment records dated from January to April 1993 
show continued evaluation and treatment for left shoulder 
discomfort.  An MRI showed inflammation of the left shoulder.  
A bone scan showed slightly greater activity on the left.  
The veteran had a tender acromioclavicular joint and evidence 
of muscle atrophy. Flexion was 90 degrees and abduction to 60 
degrees.  The clinical impression was tendonitis.  

On VA examination in May 1993 the examiner noted the 
veteran's history of surgery involving both shoulders.  The 
veteran reported that he could not do any overhead activity 
and that his left shoulder surgery had been complicated by 
streptococcal infection.  He complained of marked pain in 
both shoulders, left worse than right and a burning sensation 
in the left shoulder scar area.  On examination the right 
shoulder showed mild dropping on both sides with a 12-
centimeter well healed linear scar on top of the shoulder and 
a laterally situated 1-centimeter scar.  He had an 11-
centimeter, rather broad and hyperesthetic, scar on the top 
of left shoulder.  The distal end of both clavicles had been 
resected and this area as well as the subdeltoid and 
bicipital groove areas was tender especially on left side.  
Range of motion was as follows:  Flexion to 90 degrees, 
external rotation to 50 degrees, abduction to 70 degrees on 
the right and 80 degrees on the left.  The examiner referred 
to a MRI of the left shoulder done in 1993, which showed left 
acromioclavicular pathology with mild rotator cuff 
tendonitis.  X-ray of the left shoulder in 1992 showed the 
presence of hypertrophic bone fracture inflammation.  A right 
shoulder autogram in 1990 was suggestive of adhesive 
capsulitis.  

With regard to the right shoulder the examiner concluded that 
the veteran's clinical picture was consistent with rotator 
cuff tendonitis and inflammatory arthropathy with limited 
range of motion and local atrophic changes.  The surgical 
scar was well healed but rather tender and hyperesthetic.  
The left shoulder reflected basically the same clinical 
picture as the right, but with a well healed non-tender scar.  

At a RO hearing in March 1994 the veteran testified that his 
left shoulder had not progressed very well since the surgery.  
He had limited range of motion despite physical therapy and 
could not reach above his head.  He testified that he had 
diminished strength to the point that the could not pick up a 
gallon of milk or on some occasions a cup of coffee.  He 
testified that the right shoulder was similar in terms of 
range of motion and the ability to reach above his head.  He 
also testified that he took an anti-inflammatory for joint 
pain.  The veteran testified that his shoulders affect daily 
activities such as dressing and washing his hair and also 
interfered with his sleep.  The veteran also testified that 
the scar itself was painful. He testified that he had also 
been unable to work since his shoulder surgery and that 
although he was certain his employer of 20 years would allow 
him to come back to work, he could not perform the job.  He 
did testify that he could give direction and assistance to 
other workers but that he could not perform the duties 
himself.  The veteran indicated that he would obtain a 
statement from his employer indicating that he was unable to 
return to work.  

A private examination report dated in April 1994 shows that 
on evaluation both shoulders abducted to only 40 degrees but 
anterior flexion was accomplished to 90 degrees.  He had good 
internal and external rotation.  There was moderate 
discomfort over the greater tuberosities bilaterally but no 
tenderness in the trapezius muscles or in the shoulder 
stabilizers.  The examiner noted bilateral scars over the 
shoulders and moderate tenderness at the distal clavicles 
bilaterally at the sites of the surgical incisions.  

A July 1994 bone scan report showed no significant increased 
activity in the humeral head, coracoid process or 
acromioclavicular joint areas.  The humeral shafts and elbow 
regions showed a symmetrical pattern of activity and there 
was no significant asymmetry in the activity patterns.  

On VA examination in November 1998 the veteran's shoulders 
were in line bilaterally with no specific deformities with 
exception of bilateral surgical scars.  For active range of 
motion the veteran had limitations in abduction and in 
internal rotation with extension.  For passive range of 
motion, right external rotation was limited to 85 degrees 
with internal rotation to 90 degrees.  Left internal rotation 
was to 90 degrees as was external rotation.  Abduction was to 
90 degrees limited by discomfort and stiffness.  Motor 
examination revealed bilateral deltoids were 4/5.  Bilateral 
triceps, biceps and wrist extensor groups were 5/5.  Sensory 
was intact to light touch.  Deep tendon reflex of bilateral, 
triceps, biceps, brachial radialis were all 1+.  The clinical 
impression was limited range of motion of the right shoulder 
in regards to abduction to 90 degrees and external rotation 
only to 85 degrees.  Left shoulder range of motion abduction 
only to 90 degrees, with normal internal and external 
rotation.  

X-rays of the shoulders showed widening of the 
acromioclavicular joint on the right with truncation of the 
adjacent bone.  These post surgical changes were related to 
surgery impingement syndrome.  There was also a cystic change 
in the humeral head near the insertion of the supraspinatus 
tendon, which may also be a post surgical change.  The 
glenohumeral joint appeared normal.  The left shoulder showed 
widening of the acromioclavicular joint with post surgical 
changes in the adjacent bone.  The glenohumeral joint 
appeared intact.  

Additional outpatient treatment records dated from June 1994 
to February 1999 show evaluation and treatment for multiple 
orthopedic problems involving the hands, feet, hips and 
knees, as well as the veteran's right and left shoulders.  

On the most recent VA examination conducted in December 1999 
the veteran reported that in recent years he has had 
increased pain and more limited range of motion in both 
shoulders.  He complained of increased pain with heavy 
lifting or even lifting light objects weighing five pounds.  
The veteran also reported increased pain with range of 
motion, primarily with forward flexion and abduction of the 
shoulders.  He was not on any medication for his shoulder 
pain.  He reported that his shoulder pain affects his daily 
activities as far as job performance and that he had 
difficulty dressing and undressing.  

On examination the veteran had symmetric bilateral shoulders 
without gross deformity, except for the surgical scars.  On 
the right was a linear scar very well healed and 11 
centimeters in length.  On the left was a linear scar, rather 
broad compared to right, and 10 centimeters in length.  There 
was no gross muscle atrophy.  On palpation the veteran had a 
mild diffuse tenderness at the bilateral shoulder area as 
well as at his bilateral biceps groove area and subdeltoid 
area.  Muscle strength revealed bilateral shoulder forward 
flexion, extension, abduction and adduction were 5/5.  
Bilateral elbow flexion and extension were 5/5.  However, the 
veteran had severe pain when he used his full muscle 
strength.  Bilateral upper extremity sensation was intact.  
He also had hypersensitivity in the area of the scar, left 
worse than right.

Range of motion of the left shoulder on forward elevation was 
0 to 100 degrees active range of motion and 130 degrees 
passive.  Extension of the left shoulder was 0 to 30 degrees 
active and 0 to 40 degrees passive.  Abduction of the left 
shoulder was 0 to 100 active and 0 to 115 passive.  Internal 
and external rotation were 0 to 90 degrees and shoulder 
adduction was to 30 degrees.  The right shoulder was 0 to 110 
degrees active range of motion and 0 to 140 passive.  
Extension of the right shoulder was 0 to 30 degrees and 
passive was 0 to 40 degrees.  Active abduction of the right 
shoulder was 0 to 95 degrees and passive was 0 to 110 
degrees.  Internal and external rotation were 0 to 90 degrees 
and shoulder adduction was to 30 degrees, bilaterally.  

Shoulder external rotation with elbow straight was 0 to 85 
degrees as well as internal rotation to 85 degrees.  The 
veteran was able to use both hands to reach over his head.  
He had difficulty with humeral internal rotation and elbow 
flexion.  In that position elbow flexion was only reached to 
25 degrees bilaterally.  During range of motion examination 
the veteran complained of increased pain in all directions 
and had decreased range of motion with active range of 
motion.  He reported that at the time of examination he was 
having a good day for shoulder pain.  After the examination 
he felt bilateral shoulder pain increase dramatically.  

During the examination the veteran did show some fatigue for 
bilateral shoulder muscles, mainly due to increase pain in 
that area.  During the repeated movements, range of motion 
and muscle stress testing, the veteran had increased pain and 
further limitation of range of motion of the bilateral 
shoulders.  The clinical impression was residuals of right 
and left distal clavicle resection, bilateral shoulder 
rotator cuff tendonitis and hypersensitivity at previously 
surgical scars.  The examiner concluded that most of the 
limitation of motion is in abduction and forward flexion.  
There was decreased range of motion for shoulders mainly 
because of residual pain from previous surgery and previous 
pathological process.  The bilateral shoulder pain 
contributed largely to his limited range of motion and also 
contributed to his excess fatigue.  The veteran's range of 
motion was also limited by repeated use and during flare-ups.  


Analysis

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
to the veteran is required in order to comply with 38 
U.S.C.A. § 5107(a).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  The veteran's entire 
history is reviewed when making disability evaluations.  38 
C.F.R. § 4.1 (1999); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  Although a review of the recorded history of a 
disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41 (1999), the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).

With respect to the shoulders, under Code 5201, where the 
motion of the arm is limited to shoulder level, a 20 percent 
rating is warranted.  Where motion of the arm is limited to 
midway between the side and shoulder level, a 30 percent 
rating is warranted if the affected shoulder is on the side 
of the major extremity, and a 20 percent rating is warranted 
if the shoulder is on the side of the minor extremity.  Where 
motion of the arm is limited to only 25 degrees from the 
side, a 40 percent rating is warranted if the major extremity 
is affected, and a 30 percent rating is warranted if it is 
the minor extremity that is affected.  38 C.F.R. § 4.71a, 
Code 5021 (1999).

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I (1999).

The most recent examination disclosed that the veteran 
achieved 95 degrees of abduction on the right and 100 degrees 
of abduction on the left, i.e., he was capable of reaching 
the arm to a point slightly higher than shoulder level when 
performing abduction.  Active forward elevation of the left 
shoulder was to 100 degrees and 110 degrees for the right 
shoulder.  The veteran was able to use both hands to reach 
over his head.  Furthermore, the Board notes that all 
outpatient treatment records and examination reports prior to 
1999 reveal that the veteran was capable of abduction of the 
arm to at least 40 degrees and 90 degrees of forward 
elevation of the arm.  In order to be entitled to a higher 
evaluation, limitation of motion of the arm must be to no 
more than 25 degrees from the side.  This has not been 
demonstrated.

There are situations in which the application of 38 C.F.R. §§ 
4.40, 4.45, or 4.59 is warranted in order to recognize 
further functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's joints when the rating code under 
which the veteran is rated does not contemplate these 
factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
this case, there is evidence of painful motion and fatigue.  
The examiner has also noted that pain could further limit 
functional ability during flare-ups.  However, neither the 
veteran nor the examiner established that the functional loss 
would equate to limitation of motion of either arm to 25 
degrees from the side.  In essence, the evidence shows that, 
although there is some painful motion and fatigue, there is 
an absence of actual limitation of motion or the functional 
equivalent of limitation of motion to 25 degrees from the 
side.  Further, there is no evidence of swelling, 
discoloration or weakness indicative of significant 
functional loss not already included in the assigned 30 and 
20 percent evaluations.  Although the effect of the veteran's 
pain must be considered when making a rating determination, 
under the circumstances of this case the rating schedule does 
not require a separate rating for pain.  Spurgeon v. Brown, 
10 Vet.App. 194 (1997).

Although a higher rating is not warranted based on the motion 
and function of the shoulder joints, the veteran has scars as 
a result of surgery.  The Court has held that a service-
connected disability may be assigned separate disability 
ratings under more than one diagnostic code, as long as none 
of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other conditions.  See Esteban v. Brown, 6 Vet. App. 259, 
261-262 (1994).  

In April 1994 the examiner noted moderate tenderness at the 
sites of the surgical incisions, but on VA examination in 
November 1998 the veteran made no complaints pertaining to 
either scar.  More recently, on VA examination in December 
1999, the scars were well healed.  There was hypersensitivity 
in the areas of the scars. 

Taking the evidence as a whole, the record supports a finding 
that the veteran has hypersensitive scars on both shoulders.   
These hypersensitive scars are comparable to scars that are 
tender and painful, as called for in the criteria for a 10 
percent rating under Diagnostic Code 7804.  Therefore, an 
additional 10 percent is warranted for each shoulder.   
Accordingly, the evidence establishes a basis for a 30 
percent rating for the right shoulder and a 40 percent rating 
for the left  shoulder.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
veteran's service-connected shoulder disabilities, 
interference with his employment is foreseeable.  However, 
the record does not reflect frequent periods of 
hospitalization because of the service-connected disabilities 
in question, nor interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards.  Other than the shoulder surgeries in 1990 and 
1992 the records do no indicate or contain reference to 
frequent hospitalization for treatment of his service-
connected shoulder disorders.  Regarding employment, the 
evidence of record shows that during his RO hearing the 
veteran was to obtain a statement from his employer that he 
was unable to work.  The veteran has not yet submitted this 
information.  Thus, the evidence of records does not reflect 
any factor which takes the veteran outside of the norm, or 
which present an exceptional case where his currently 
assigned disability ratings are found to be inadequate.  See 
Moyer v. Derwinski, 2 Vet.App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet.App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet.App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In any event, the VA has an obligation under 38 U.S.C.A. 
§ 5106 (west 1991) to advise an appellant of the evidence 
necessary to complete his or her application for VA benefits.  
In this case, the veteran is hereby notified that preliminary 
review indicates that the evidence necessary for 
consideration of his claim on an extra schedular rating under 
38 C.F.R. § 3.321(b)(1), is documentary and/or lay evidence 
which relates to such factors as interference with his 
employment status (i.e., employment, personnel and medical 
data, etc.)  as well as competent medical evidence of 
frequent periods of inpatient care, due solely to the 
service-connected 


disabilities at issue.  See Spurgeon, supra.  Accordingly, 
the Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for increased VA benefits on a extraschedular 
basis.  See Robinette v. Brown, 8 Vet. App. 69, 80 (1995).  


ORDER

Entitlement to an increased rating to 30 percent, and no 
more, for right status post distal clavicle resection is 
granted.

Entitlement to an increased rating to 40 percent, and no 
more, for left status post distal clavicle resection is 
granted.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 


